DETAILED ACTION
This action is in response to applicant’s amendment filed on 28 June 2022.  Claims 13, 15, 18-19, 25-27, and 35-47 are now pending in the present application and claims 1-12, 14, 16-17, 20-24, and 28-34 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 28 June 2022 has been entered.



Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 
28 June 2022  
is in compliance with the provisions of 37 CFR 1.97 and is being considered by the examiner.

Allowable Subject Matter
Claims 13, 15, 18-19, 25-27, and 35-47 are allowed.

Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
 Claims 13, 15, 18-19, 25-27, and 35-47 are allowed in view of applicant’s amendment and accompanying remarks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





	
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bahl et al. (US 6,799,047 B1) discloses locating and tracking a user in a wireless network through environmentally profiled data.
Joon-Bo et al. (US 2002/0055978 A1) discloses method for managing network when master disappears.
Qiu et al. (US 2013/0100818 A1) discloses method for determining placement of internet taps in wireless neighborhood networks.
Atwal et al. (US 2010/0150027 A1) discloses systems and methods of planning and deploying an ad hoc mobile wireless network.
Hills (US 6,711,148 B1) discloses method for configuring a wireless network.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIE J DANIEL JR whose telephone number is (571)272-7907.  The examiner can normally be reached on 9 - 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIE J DANIEL JR/
Primary Examiner, Art Unit 2462
WJD,Jr
15 July 2022